Citation Nr: 9922477	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to December 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
a bilateral ankle condition.  

In October 1996, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  By rating decision in December 
1997, the RO granted service connection for a left ankle 
condition with an evaluation of 10 percent, effective 
December 29, 1992.  The December 1997 decision represented a 
full grant of benefits sought with respect to the veteran's 
claim of entitlement to service connection for a left ankle 
condition.  As the veteran did not express disagreement with 
the "down-stream" issue of the percentage evaluation 
assigned, that issue is not before the Board.  See Grantham 
v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see also Holland 
v. Gober, 10 Vet. App. 433, 435 (1997) (per curiam).


FINDING OF FACT

There is no competent evidence of a current right ankle 
disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
ankle condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records contain a negative X-
ray examination of the right ankle in May 1988.  A treatment 
record in December 1988 noted an X-ray examination, which 
showed some fracture and osteophytes at the talonavicular 
joint of both feet, left worse than right.  A history of 
numerous bilateral ankle sprains was noted in April 1991.  
The veteran's separation medical examination, dated in 
September 1992, reported chronic ankle laxity on the left, 
but no abnormalities of the right ankle.  On a report of 
medical history, completed at the same time, the veteran 
reported frequent pain in both ankles, more frequent on the 
left.  

A VA examination was conducted in May 1993.  The veteran 
reported injuring both ankles participating in sports and in 
physical training exercises.  The examiner noted no stigmata, 
such as swelling, redness, or increased temperature, and no 
instability of either ankle.  Range of motion testing of the 
right ankle showed inversion of 25 degrees, eversion of 10 
degrees, plantar flexion of 30 degrees, and dorsiflexion of 
10 degrees.  X-ray examination of both ankles in May 1993 
appeared within normal limits.  The bones and joints appeared 
intact and no soft tissue abnormalities were seen.  The 
examiner provided an impression of a normal examination of 
both ankles. 

In his VA Form 9, substantive appeal, received in July 1994, 
the veteran reported various sprains, both severe and minor, 
of both ankles during service.  He stated that climbing 
stairs, standing, running, and participating in sports was 
painful.  

At a hearing before the undersigned in July 1996, the veteran 
testified that he had not sought treatment for his ankle 
condition since discharge from service, but had self-treated 
several (3-4) ankle sprains in that period.  Transcript, pp. 
7, 13.  The veteran stated that his ankles were painful 
almost constantly.  Transcript, pp. 13-14.  He reported that 
he predominantly twisted his left ankle, but had twisted the 
right ankle once, due to compensating for the left ankle.  
Transcript, p. 14.  

In October 1996, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  In October 1996, the RO 
requested that the veteran identify all medical care 
providers who treated him for his ankle disorder since 
discharge from service.  Although medical records were 
received, none contained findings with regard to the right 
ankle.  

A VA examination was conducted in April 1997.  The examiner 
did not report any history of injury to the right ankle.  
Range of motion testing of the right ankle revealed 
dorsiflexion of 20 degrees, plantar flexion of 45 degrees, 
inversion of 20 degrees, and eversion of 10 degrees.  The 
examiner did not provide any diagnoses or findings as to the 
right ankle.  In an addendum to the April 1997 examination, 
dated in August 1997, the physician stated that there was no 
evidence of a right ankle orthopedic problem.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The VA examination in April 1997, with August 1997 addendum, 
found no evidence of a right ankle orthopedic problem.  The 
VA examination in May 1993 indicated an impression of a 
normal ankle examination.  X-ray examination was within 
normal limits at that time.  Range of motion testing at the 
April 1997 examination was normal.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the 
veteran testified to bilateral ankle pain, the Board notes 
that pain, in itself, is not a disability.  As the record 
does not reflect that the veteran has a medical degree or 
qualified medical experience, the veteran is not competed to 
provide a diagnosis of current disability.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 489, 497 (1997).  Without competent evidence of 
a present right ankle disability, the veteran's claim cannot 
be well grounded.  


ORDER

Entitlement to service connection for a right ankle 
disability is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

